Citation Nr: 0305511	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which in pertinent part denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran subsequently perfected this appeal.

The Board remanded this case for additional development in 
October 2001.  The RO continued to deny service connection 
and the case has now been returned to the Board for 
completion of appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence shows that the veteran 
was exposed to combat during service, but he does not have a 
current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002); 38 C.F.R. § 3.304(f) (1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran was notified of the laws and regulations 
pertaining to service connection in the February 1996 
statement of the case (SOC), the August 1996 supplemental 
statement of the case (SSOC), the May 1999 SSOC, the December 
2000 SSOC and the September 2002 SSOC.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for denial.  The October 2001 Board remand 
informed the veteran of the enactment of the VCAA.  By letter 
dated in December 2001, the veteran was advised what the 
evidence must show to establish entitlement to service-
connected compensation benefits and was specifically 
requested to provide the names and addresses of all medical 
care providers who had treated him for PTSD since 1999.  The 
September 2002 SSOC set forth the regulations pertaining to 
VA's duty to notify and to assist and essentially advised the 
veteran of the evidence or information he was responsible for 
providing and of the evidence that VA would attempt to 
obtain.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  At the 
February 1996 RO hearing, the veteran's spouse testified that 
the veteran tried to kill himself during service and received 
medical treatment at Roosevelt Roads.  He apparently received 
treatment for cuts to his arm but was not hospitalized and 
did not receive psychiatric treatment at that time.  The 
Board acknowledges that complete service medical records 
(SMR's) are not contained in the claims folder.  Complete 
SMR's were requested from the National Personnel Records 
Center (NPRC).  Response from NPRC indicated that the record 
was currently out of file and that the request should be 
resubmitted in 90 days.  A Return Slip for VA Inquiry 
received in November 1997 indicates that further information 
was needed.  Subsequently, the RO requested that the veteran 
complete and return NA Form 13075.  It does not appear that 
the requested form was received and therefore, further action 
to obtain the veteran's SMR's was not taken.  The Board notes 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In response to the December 2001 development letter, the 
veteran reported treatment at the VA medical center (VAMC) in 
San Juan.  Records from VAMC San Juan covering the period 
from approximately January 1995 to July 2002 have been 
associated with the claims folder.  A December 1999 report 
from the Mental Health Center in Humacao, Puerto Rico 
indicates the veteran received treatment from approximately 
December 1995 to December 1997.  The veteran has not provided 
an authorization for release of these records and therefore, 
complete treatment reports from this facility have not been 
obtained.  In keeping with the duty to assist, the veteran 
was provided VA psychiatric examinations in March 1995, May 
1996, and March 2002.  A Social and Industrial Field Survey 
was conducted in April 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran contends that he is entitled to service 
connection for PTSD.  According to the veteran, he suffers 
from PTSD that is related to various traumatic experiences 
during his service in Vietnam.  The veteran's DD-214 
indicates that he served in Vietnam for 11 months and 25 
days.  His awards and decorations include the Combat 
Infantryman Badge (CIB).

The claims folder contains a sick call treatment record dated 
in October 1965 which indicates the veteran fell from a bar 
stool and broke a bottle resulting in lacerations of the 
forearm.  He denied any attempt at suicide and the examiner 
saw no reason to doubt his statement.

A November 1994 VA consultation sheet reports that the 
veteran complains of memory loss, lack of concentration, and 
insomnia with nightmares of Vietnam.  Provisional diagnosis 
was major depression and rule out PTSD.  

A December 1994 statement from Dr. Efrain Fabery certifies 
that the veteran has been treated since November 1984 for 
various medical problems including severe depression.  

A VA medical record report indicates the veteran was admitted 
to VAMC San Juan on January 31, 1995 on direct admission from 
the psychiatric intervention center.  The veteran was brought 
by his wife because he had been presenting memory impairment 
and personality changes gradually over the past 5 years.  
Complaints included flashbacks, nightmares, and audiovisual 
hallucinations of Vietnam experiences.  He pinpoints his 
depression since Vietnam when 3 of his friends were killed in 
an ambush.  Head computed tomography (CT) scan was normal.  
The veteran was discharged on February 23, 1995 with a 
diagnosis of major depression with psychotic features.  He 
was given an appointment in the PCT clinic to rule out PTSD.  

The veteran underwent a VA psychiatric examination by a board 
of 2 psychiatrists in March 1995.  He was referred by Dr. 
Vicente from the PCT Program with a rule out of early onset 
dementia.  The veteran hardly remembers any details of his 
military service.  The veteran reports that he has been 
failing in his work for a number of years.  Main complaints 
are memory loss, episodes of disorientation, and increasing 
forgetfulness.  

On mental status examination the veteran was fairly alert.  
He seemed to be somewhat confused and had difficulty giving 
details and expressing himself.  He recalled the death of 
fellow soldiers in Vietnam but could not provide the specific 
details.  He feels depressed and worthless with death wishes.  
Affect was rather inappropriate.  Mood seemed confused with 
some depression noted.  He was oriented in person and place 
but had difficulty with time.  Remote, past memory was 
preserved but for recent events was poor.  Judgment was fair 
and insight was quite poor.  

It was the unanimous opinion of both examiners that the 
veteran did not have PTSD nor was his present condition 
related to his military service.  A May 1995 addendum 
indicates that the report of neuropsychological examination 
was received and reviewed by both examiners.  The evidence 
strongly suggested the veteran was malingering but since they 
did not have complete evidence about this and since the 
veteran was not previously under psychiatric treatment, final 
assessment was that the veteran was mentally competent and 
that no specific psychiatric condition could be identified.  
Final Axis I diagnosis was no specific mental disorder (rule 
out malingering).  

An August 1995 VA medical certificate indicates the veteran 
came to request medication.  Diagnosis was rule out major 
depression with psychotic features and rule out PTSD.  

The veteran was admitted to VAMC San Juan on December 21, 
1995.  He had been referred from the local mental health 
clinic with reports of anxiety, depression, insomnia, 
aggressive behavior towards his wife, flashbacks of Vietnam 
combat, and headaches.  The veteran was discharged on January 
23, 1996 with an Axis I diagnosis of depressive disorder not 
otherwise specified.  

A RO hearing was held in February 1996.  The veteran 
testified that several of his friends were killed during his 
tour in Vietnam.  He reported flashbacks and nightmares 
related to his experiences.  He has had these problems since 
he returned from Vietnam.  The veteran's wife testified that 
he is very aggressive, has nightmares, and his mind is always 
bad.  

The veteran underwent another VA examination in May 1996.  He 
was seen with the claims folder and hospital record by a 
board of 3 psychiatrists.  The veteran reported that he has 
been suicidal and that he cut his wrists during service.  He 
has numerous problems including crying spells, periods of 
depression, poor sleep, poor concentration, and irritability.  
He gets fearful when he hears noises and he sees shadows and 
hears his name being called.  He is angry due to war 
consequences but reports going to the memorial monument and 
military graves at the cemetery.  

Objectively he was clean, adequately dressed and groomed.  He 
was alert and oriented x3 and his behavior was noted to 
contrast greatly with previously described behavior.  Mood 
was euthymic, attention was good, and concentration and 
memory were fair.  Speech was clear and coherent, he was not 
hallucinating and was not suicidal or homicidal.  No thought 
or perceptual disorders were elicited.  Insight and judgment 
were fair and impulse control was good.  Axis I diagnosis was 
"[n]o gross psychiatric disorder" and Axis II diagnosis was 
"[d]ependent personality traits."

VA outpatient records indicate primary care treatment for 
various medical conditions.  In August 1997, the veteran was 
seen for a medication refill and was diagnosed with 
depression, not otherwise specified.  He returned for a 
medication refill in March 1998 and was diagnosed with 
dysthymic disorder.  A mental health primary care intake note 
dated in February 1999 reports an assessment of PTSD - combat 
related, with secondary atypical depression.  A subsequent 
mental health note dated in April 1999 reports a persistence 
of symptoms that correlate with depression but also with 
dysfunctional patterns of behavior which perpetuate poor self 
esteem and feelings of depression.  An April 1999 form 
completed by the VAMC indicates that the veteran's disabling 
conditions include PTSD.  An October 1999 clinical evaluation 
indicates the veteran does not present a clinical picture of 
PTSD and a personality disorder was to be ruled out.

Another RO hearing was held in December 1999.  The testimony 
provided by the veteran and his wife was basically the same 
as that provided in 1996.

A December 1999 report from the Mental Health Center in 
Humacao, Puerto Rico indicates that the veteran was treated 
from December 1995 to December 1997.  Axis I diagnosis was 
severe major depression.  

The veteran underwent another VA examination in March 2002.  
The veteran's claims folder and medical records were examined 
carefully.  The veteran's past psychiatric history was set 
forth in detail.  The veteran described his condition as 
completely variable.  The veteran described very vaguely his 
experiences in Vietnam.  

On mental status examination, the veteran was noted to be 
adequately dressed and groomed.  He was alert and aware of 
the interview situation but there were instances were he 
appeared not able to remember things that he later described 
in the interview.  He spoke in a very loud tone of voice and 
the examiner had to call his attention to it because it 
sounded like he was becoming argumentative.  

The veteran's affect was rather inappropriate, mood was 
hyperactive and somewhat depressed.  The examiner noted the 
veteran's behavior had many histrionic characteristics.  He 
was well oriented in person, place and time.  Despite 
multiple complaints, his memory was preserved and 
intellectual functioning was adequate.  Judgment was fair and 
insight markedly poor.  Regarding the assessment of PTSD, the 
examiner stated the following:

Veteran fulfils criteria A#1 although he 
has not made a verifiable description of 
the incidents that he refers as 
stressors.  The veteran refers that he 
has dreams about Vietnam when he watches 
action pictures, but he has never 
described the nightmares and has not 
referred that they are particularly 
distressing.  He does not fulfill 
criteria C, D, E or F in relation to 
Vietnam experiences.

Diagnosis was as follows:

It is our definite opinion that this 
veteran does not have a Posttraumatic 
Stress Disorder, nor a Neuropsychiatric 
Condition related to his Military 
service, nevertheless, for the sake of 
completeness in relation to the Remand, 
we are requesting a Social Field Survey 
without any previous notification to the 
veteran or to his family in order to 
obtain direct and more objective 
information about this veteran's actual 
behavior and activities, including 
collateral informants.

A Social Field Survey was performed in April 2002 and 
carefully reviewed by the examiner.  The previously stated 
opinion in relation to the veteran's diagnosis was confirmed.  
Axis I was "[d]epressive disorder, not otherwise specified, 
by history and record;  and Axis II diagnosis was 
"[p]ersonality disorder not otherwise specified with very 
strong borderline characteristics."  The examiner ultimately 
concluded that the veteran's basic problem comes from his 
personality disorder.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  Since 
the veteran's claim of entitlement to service connection for 
PTSD was filed in January 1995, he is entitled to the 
application of the version most favorable to him.  

Both the former and the new regulations require a diagnosis 
of PTSD.  The medical evidence indicates that the veteran has 
been variously diagnosed.  The Board notes that the record 
does contain a diagnosis of PTSD - combat related and that 
there are references throughout the VA outpatient records 
indicating that the veteran's medical conditions include 
PTSD.  However, the veteran has undergone several VA 
examinations involving multiple VA examiners that unanimously 
conclude that he does not suffer from PTSD.  The VA examiners 
had the benefit of reviewing the entire claims folder and the 
Board finds these examinations highly probative.  Upon review 
of the evidence of record, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a current diagnosis of PTSD.  

The Board acknowledges that the veteran participated in 
combat in Vietnam and that in the absence of evidence to the 
contrary, his lay testimony alone may establish the 
occurrence of the claimed in-service stressors.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2002).  Notwithstanding, without a current diagnosis of 
PTSD, the additional requirement of a linkage between those 
stressors and the current symptomatology is not material.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

